               Case 2:19-cr-00234-JLR Document 48 Filed 12/08/20 Page 1 of 2




 1                                                    THE HONORABLE JAMES L. ROBART
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
     UNITED STATES OF AMERICA,       )                       No. CR19-234 JLR
 8                                   )
               Plaintiff,            )
 9                                   )                     ORDER GRANTING
            v.                       )                    UNOPPOSED MOTION TO
10                                   )                    SCHEDULE GUILTY PLEA
     ELDER ALDABERTO CACERES-COELLO, )                    HEARING VIA
11                                   )                    VIDEOCONFERENCE
               Defendant.            )
12                                   )
13          THE COURT has considered the unopposed motion of the parties to proceed

14   forward with a guilty plea hearing via videoconference and finds that:

15                  (a) Under General Order 04-20, felony pleas and sentencings may

16   proceed by video or telephone if “the district judge in a particular case finds for specific

17   reasons that the plea or sentencing in that case cannot be further delayed without

18   serious harm to the interests of justice.” A plea hearing in this case cannot be delayed

19   without serious harm to the interests of justice; and

20                  (b) Mr. Caceres-Coello would like to take responsibility in this matter and

21   resolve it in a timely fashion; and

22                  (c) Mr. Caceres-Coello wishes to enter a plea as soon as possible in light

23   of anticipated delay associated with the COVID pandemic and a desire to alleviate

24   presumptive backlogged court calendars following the COVID recovery process. Mr.

25   Caceres-Coello understands that the Court may not be as able to accommodate a timely

26   in-person resolution of his case in the future as more cases are delayed; and


       ORDER GRANTING UNOPPOSED MOTION                            FEDERAL PUBLIC DEFENDER
       TO PROCEED WITH VIDEO GUILTY PLEA                             1601 Fifth Avenue, Suite 700
       HEARING                                                         Seattle, Washington 98101
       USA v. Elder Caceres-Coello; CR19-234JLR - 1                               (206) 553-1100
               Case 2:19-cr-00234-JLR Document 48 Filed 12/08/20 Page 2 of 2




 1          (d) a videoconference guilty plea hearing would avoid further delays in the
 2   ultimate sentencing in this case, which would cause “serious harm to the interests of
 3   justice.” See General Order No. 04-20 (3/30/20).
 4          IT IS THEREFORE ORDERED that this matter should be set for a guilty plea
 5   hearing via videoconference at the earliest practicable date.
 6          DONE this 8th day of December, 2020.
 7
 8
                                                       A
                                                      _________________________________
                                                      JAMES L. ROBART
 9                                                    UNITED STATES DISTRICT JUDGE

10
11
     Presented by:
12
     /s/ Vanessa Pai-Thompson
13   Assistant Federal Public Defender
14   Attorney for Elder Caceres-Coello

15
16
17
18
19
20
21
22
23
24
25
26

       ORDER GRANTING UNOPPOSED MOTION                             FEDERAL PUBLIC DEFENDER
       TO PROCEED WITH VIDEO GUILTY PLEA                              1601 Fifth Avenue, Suite 700
       HEARING                                                          Seattle, Washington 98101
       USA v. Elder Caceres-Coello; CR19-234JLR - 2                                (206) 553-1100
